Citation Nr: 1510254	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the Veteran's cause of the death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The late Veteran served on active duty in the United States Navy from January 1967 to December 1972.  He died in March 2004, and the appellant is his surviving spouse.  She submitted a claim for VA dependency and indemnity compensation (DIC) benefits in March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the appellant, accompanied by her representative, appeared at the RO to present evidence and oral testimony in support of her appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In July 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Following this development, the denial of the appellant's claim for service connection for the Veteran's cause of the death, inter alia, was confirmed in a March 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in September 2013 and accordingly adjudicated.

Thereafter, the United States Court of Appeals for Veterans' Claims (Court) granted a December 2014 joint motion of the Secretary of VA and the appellant to vacate that part of a January 2014 Board decision denying service connection for the Veteran's cause of the death, including an intertwined claim for VA burial benefits based upon service-connected death.  The case was accordingly remanded to the Board for appropriate development and adjudication consistent with the December 2014 joint motion.  

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her representative if further action is required from them.


REMAND

The Veteran's service records show that he served in the United States Navy from January 1967 to December 1972, which included attendance at the Naval Nuclear Power School in Bainbridge, Maryland, and the Nuclear Power Training Unit (NPTU) in Idaho Falls, Idaho, in 1968.  The Veteran's death certificate shows that he died in March of 2004, over 30 years after his separation from service, and that his cause of death was multiple myeloma with progression to plasma cell leukemia with associated acute renal failure.  The certifying physician who signed the death certificate determined that the onset of the Veteran's multiple myeloma was 39 months prior to his death.  The claimant's primary assertion is that the Veteran's cause of death is attributable to his exposure to ionizing radiation in service while undergoing training at the NPTU, which involved working in proximity to a working nuclear reactor. 

As pertinent to the present case, service connection for a given disease or disorder based on exposure to ionizing radiation may be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) (2014), or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2014). 

The late Veteran's terminal case of multiple myeloma is a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2), and the medical records establish that it manifested more than five years after his alleged radiation exposure.  These facts are thusly sufficient to trigger VA's obligation to obtain a radiation dose estimate under 38 C.F.R. § 3.311(a)(1) (2014).  

The Veteran's military records include his service department's Record of Exposure to Ionizing Radiation (DD Form 1141), which indicates that his tested exposure levels in June 1968 and October 1968 were 0.00 rem, with a total lifetime exposure of 0.00 rem.  These results were corroborated by the Department of the Navy in a January 2008 letter, in which the Navy also concluded that the Veteran's total lifetime exposure was 0.00 rem.  However, notwithstanding the aforementioned evidentiary development, the claims file had not been referred to the VA Under Secretary for Health for preparation of a radiation dose estimate, to the extent feasible, based on available methodologies as required by 38 C.F.R. § 3.311(a)(2)(iii) (2014).  

In this regard, the Court concurred with the VA Secretary and the appellant in their December 2014 joint motion, when the parties noted that the applicable law and regulations only contemplate a radiation dose estimate provided by the Defense Threat Reduction Agency (DTRA) or the VA Under Secretary for Health as being acceptable for VA adjudication purposes.  The parties noted that the law and regulations did not make any similar provision for a zero-dose radiation exposure estimate provided by the service department.  Therefore, to correct this evidentiary deficit and comply with the governing law and regulations, per the December 2014 joint motion, this case must be remanded to the AOJ for referral to the VA Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

If warranted, based on the findings and conclusions obtained, the Veteran's claims file should also be reviewed by the appropriate VA clinician, who should then present an opinion as to whether the late Veteran's fatal case of multiple myeloma was related to his military service, including exposure to ionizing radiation. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The late Veteran's personnel records, service and post-service medical records, and other pertinent documents should be forwarded to the VA Under Secretary for Health for a radiation dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii), to the extent feasible. 

2.  Following receipt of the requested radiation dose estimate, if radiation exposure is identified then the claim should be forwarded to the VA Under Secretary for Benefits, in accordance with 38 C.F.R. § 3.311(c).
 
3.  Thereafter, if appropriate, the late Veteran's claims file should be provided to the appropriate VA clinician, who should review the pertinent record and ascertain the relationship, if any, between the Veteran's terminal multiple myeloma and his active military service, to include as due to exposure to ionizing radiation.  

Based on the pertinent facts of the case, the examiner should present an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's multiple myeloma was related to exposure to ionizing radiation during service.  In providing this opinion, the examiner should consider the Veteran's military history of having received training in 1968 at the United States Navy's Nuclear Power Training Unit in Idaho Falls, Idaho. 

The examiner must provide a complete rationale for all opinions presented.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and present a detailed explanation for this conclusion.

4.  After the foregoing development, the AOJ should review the claims file to ensure compliance with the directives of this remand.  If the development undertaken is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing any additional development deemed necessary, the AOJ should readjudicate the claim of entitlement to service connection for the Veteran's cause of death, to include entitlement to VA burial benefits based upon service-connected death.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



